                Case: 1:21-cv-02094
ILND 450 (Rev. 04/29/2016)                      Document
                           Judgment in a Civil Action      #: 30 Filed: 08/11/21 Page 1 of 1 PageID #:458

                                   IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE
                                      NORTHERN DISTRICT OF ILLINOIS

J.P. Morgan Securities LLC,
Plaintiff(s),
                                                                   Case No. 21 C 2094
v.                                                                 Judge

Scott A. Cimo,
Defendant(s).

                                             JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $

                          which        includes       pre–judgment interest.
                                       does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


         ✔       other: The Court GRANTS the Parties motion to dismiss pursuant to Rule 41 of
                        the Fed. Rules of Civil Procedure. This matter is dismissed with prejudice, with
                        each side to


This action was (check one):

     tried by a jury with Judge                                       presiding, and the jury has rendered a verdict.
     tried by Judge                                        without a jury and the above decision was reached.
 ✔   decided by Judge                                        on a motion



Date: 8/11/2021                                      Thomas G. Bruton, Clerk of Court

                                                                                   , Deputy Clerk
